United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2212
                                   ___________

Konan Francis Yoboue,               *
                                    *
             Petitioner,            *
                                    * Petition for Review of
       v.                           * an Order of the
                                    * Board of Immigration Appeals
                   1
Alberto Gonzales, Attorney General  *
of the United States,               * [UNPUBLISHED]
                                    *
             Respondent.            *
                               ___________

                             Submitted: April 29, 2005
                                Filed: May 20, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Konan Francis Yoboue, an Ivory Coast citizen, petitions for review of an order
of the Board of Immigration Appeals (BIA), which summarily affirmed an




      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
Immigration Judge’s (IJ’s) denial of asylum, withholding of removal, relief under the
Convention Against Torture (CAT), and voluntary departure.2

        After careful review of the record, we conclude that the IJ’s decision on
Yoboue’s asylum application is supported by substantial evidence on the record as
a whole. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004)
(standard of review). The IJ discredited Yoboue’s allegations of persecution because
of inconsistencies and implausibilities in his testimony and because he did not present
any documentary evidence to support his allegations of persecution. We defer to this
credibility finding. See Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per
curiam) (deference standard; IJ may properly request corroborating evidence if alien’s
credibility is in question); Kondakova v. Ashcroft, 383 F.3d 792, 796 (8th Cir. 2004)
(IJ’s credibility finding was supported by specific, cogent reasons for disbelief where
alien’s testimony and asylum application were inconsistent), cert. denied, 125 S. Ct.
894 (2005); Rucu-Roberti v. INS, 177 F.3d 669, 670 (8th Cir. 1999) (per curiam)
(upholding adverse credibility determination where alien’s allegations were
implausible and alien failed to present corroborating evidence).

       In addition, because Yoboue failed to meet the burden of proof on his asylum
claim, his application for withholding of removal necessarily fails as well, see
Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002) (withholding-of-removal
standard is more rigorous than asylum standard); we see no basis in the record for
relief under the CAT, see Habtemicael v. Ashcroft, 370 F.3d 774, 780-82 (8th Cir.
2004) (discussing requirements for CAT relief); and we lack jurisdiction to review
the denial of voluntary departure, see 8 U.S.C. §§ 1229c(f) (no court shall have
jurisdiction over appeal from denial of voluntary departure), 1252(a)(2)(B)(i) (no


      2
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003).

                                         -2-
court shall have jurisdiction to review “any judgment” regarding grant of voluntary
departure).

      Accordingly, we deny the petition.
                     ______________________________




                                        -3-